FZ-1 P1 P2 10/10 SUPPLEMENT DATED NOVEMBER 3, 2010 TO THE PROSPECTUS DATED MAY 1, 2010 OF FRANKLIN ZERO COUPON FUND – 2010 (Fund) (a series of Franklin Templeton Variable Insurance Products Trust (Trust)) At a regular meeting of the Board of Trustees of the Trust (Board) held on October 19, 2010, the Board adopted a Plan of Liquidation and Dissolution of Franklin Zero Coupon Fund – 2010, in connection with the Fund’s upcoming stated maturity date of December17, 2010 (Target Date). On the Target Date, the Fund will be converted into cash.
